Name: Commission Regulation (EU) NoÃ 317/2013 of 8Ã April 2013 amending the Annexes to Regulations (EC) NoÃ 1983/2003, (EC) NoÃ 1738/2005, (EC) NoÃ 698/2006, (EC) NoÃ 377/2008 and (EU) NoÃ 823/2010 as regards the International Standard Classification of Education Text with EEA relevance
 Type: Regulation
 Subject Matter: economic analysis;  education;  technology and technical regulations
 Date Published: nan

 9.4.2013 EN Official Journal of the European Union L 99/1 COMMISSION REGULATION (EU) No 317/2013 of 8 April 2013 amending the Annexes to Regulations (EC) No 1983/2003, (EC) No 1738/2005, (EC) No 698/2006, (EC) No 377/2008 and (EU) No 823/2010 as regards the International Standard Classification of Education (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1177/2003 of the European Parliament and of the Council of 16 June 2003 concerning Community statistics on income and living conditions (EU-SILC) (1), and in particular Article 15 thereof, Having regard to Council Regulation (EC) No 530/1999 of 9 March 1999 concerning structural statistics on earnings and on labour costs (2), and in particular Article 11 thereof, Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community (3), and in particular Article 4 thereof, Having regard to Regulation (EC) No 452/2008 of the European Parliament and of the Council of 23 April 2008 concerning the production and development of statistics on education and lifelong learning (4), and in particular Article 6(1) thereof, Whereas: (1) The introduction of an updated classification system is central to the Commissions ongoing efforts to maintain the relevance of European statistics, by taking into account developments and changes in the area of education. (2) The United Nations Educational, Scientific and Cultural Organization (Unesco) has revised the version of the International Standard Classification of Education (ISCED) used hitherto (ISCED 1997) with the aim of ensuring that it is consistent with developments in the policies and structures of education and training. (3) The international comparability of educational statistics requires that the Member States and the Union institutions use classifications of education which are compatible with the revised International Standard Classification of Education ISCED 2011 (hereinafter referred to as ISCED 2011), as adopted by the Unesco Member States at their 36th General Conference in November 2011. (4) The establishment of a revised International Standard Classification of Education makes it necessary to amend various references to ISCED, ISCED 97 and ISCED 1997 as well as to amend a number of relevant instruments. (5) It is therefore necessary to amend accordingly the following Regulations: Commission Regulation (EC) No 1983/2003 of 7 November 2003 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the list of target primary variables (5); Commission Regulation (EC) No 1738/2005 of 21 October 2005 amending Regulation (EC) No 1916/2000 as regards the definition and transmission of information on the structure of earnings (6); Commission Regulation (EC) No 698/2006 of 5 May 2006 implementing Council Regulation (EC) No 530/1999 as regards quality evaluation of structural statistics on labour costs and earnings (7); Commission Regulation (EC) No 377/2008 of 25 April 2008 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community as regards the codification to be used for data transmission from 2009 onwards, the use of a subsample for the collection of data on structural variables and the definition of the reference quarters (8); Commission Regulation (EU) No 823/2010 of 17 September 2010 implementing Regulation (EC) No 452/2008 of the European Parliament and of the Council concerning the production and development of statistics on education and lifelong learning, as regards statistics on the participation of adults in lifelong learning (9). (6) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 1983/2003 Footnote No 19 in the Annex to Regulation (EC) No 1983/2003 is replaced by the following: ISCED 2011: International standard classification of education 2011.. Article 2 Amendment to Regulation (EC) No 1738/2005 Regulation (EC) No 1738/2005 is amended as follows: (1) ISCED 97is replaced by ISCED 2011 throughout the Annexes; (2) variable 2.5 of Annex I is replaced by the following: Educational attainment level (ISCED 2011); (3) variable 2.5 of Annex II is replaced by the following: Educational attainment level (ISCED 2011) This variable concerns the highest level of education successfully completed, which the employee has received according to the International Standard Classification of Education, 2011 version (ISCED 2011). The expression level successfully completed  must be associated with obtaining a certificate or a diploma, when there is certification. In cases where there is no certification, successful completion must be associated with full attendance. Groups of codes to be used are defined in the Implementing Arrangements of the SES survey.. Article 3 Amendment to Regulation (EC) No 698/2006 Regulation (EC) No 698/2006 is amended as follows: In Section 2.1(2) of the Annex, the reference to level of education (ISCED 0 to 6) is replaced by Educational attainment level (ISCED 2011 levels 0 to 8). Article 4 Amendment to Regulation (EC) No 377/2008 Regulation (EC) No 377/2008 is amended as follows: Annex III is amended in accordance with Annex I to this Regulation. Article 5 Amendment to Regulation (EU) No 823/2010 Regulation (EU) No 823/2010 is amended as follows: Annexes I and II are amended in accordance with Annex II to this Regulation. Article 6 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. It shall apply as from the reference year starting on 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 165, 3.7.2003, p. 1. (2) OJ L 63, 12.3.1999, p. 10. (3) OJ L 77, 14.3.1998, p. 3. (4) OJ L 145, 4.6.2008, p. 227. (5) OJ L 298, 17.11.2003, p. 34. (6) OJ L 279, 22.10.2005, p. 32. (7) OJ L 121, 6.5.2006, p. 30. (8) OJ L 114, 26.4.2008, p. 57. (9) OJ L 246, 18.9.2010, p. 33. ANNEX I Amendment to Regulation (EC) No 377/2008 (1) In Annex III the instructions for the codification of the variables HATLEVEL, HATFIELD, and HATYEAR shall be replaced by the following: Name Column Periodicity Code Description Filter/Remarks HATLEVEL 197/199 QUARTERLY Educational attainment level (1) Everybody aged 15 years or more 000 No formal education or below ISCED 1 100 ISCED 1 200 ISCED 2 (incl. ISCED 3 programmes of duration less than 2 years) 302 ISCED 3 programme duration of 2 years and more, sequential (i.e. access to next ISCED 3 programme only) 303 ISCED 3 programme duration of 2 years and more, terminal or access to ISCED 4 only 304 ISCED 3 with access to ISCED 5, 6 or 7 300 ISCED 3 programme of duration of 2 years and more, without possible distinction of access to other ISCED levels 400 ISCED 4 500 ISCED 5 600 ISCED 6 700 ISCED 7 800 ISCED 8 999 Not applicable (child less than 15 years) blank No answer HATYEAR 200/203 YEARLY Year when this level was successfully completed HATLEVEL = 100-800 The four digits of year when highest level of education was successfully completed are entered 9999 Not applicable (HATLEVEL  100 to 800) blank No answer HATVOC 204 QUARTERLY Orientation of this level HATLEVEL = 300 to 400 and 1 General (15  ¤ AGE  ¤ 34 or 2 Vocational (AGE > 34 and REFYEAR  HATYEAR  ¤ 15)) 9 Not applicable (HATLEVEL  300 to 400 or (AGE > 34 and REFYEAR  HATYEAR > 15)) blank No answer HATFIELD 205/208 YEARLY Field of this level HATLEVEL = 300 to 800 and 0000-9998 Level 1 of the classification of fields of education and training (2) (15  ¤ AGE  ¤ 34 or 9999 Not applicable (HATLEVEL  300 to 800 or (AGE > 34 and REFYEAR  HATYEAR > 15)) (AGE > 34 and REFYEAR  HATYEAR  ¤ 15)) blank No answer (2) In Annex III the variable EDUCFILD and the instructions for the codification of the variable EDUCLEVL shall be replaced by the following: Name Column Periodicity Code Description Filter/Remarks EDUCLEVL 209 QUARTERLY Level of this education (3) EDUCSTAT = 1 or 3 1 ISCED 1 2 ISCED 2 3 ISCED 3 4 ISCED 4 5 ISCED 5 6 ISCED 6 7 ISCED 7 8 ISCED 8 9 Not applicable (EDUCSTAT  1 or 3) blank No answer EDUCVOC 210 QUARTERLY Orientation of this education EDUCLEVL = 3 to 4 1 General 2 Vocational 9 Not applicable (EDUCLEVL  3 to 4) blank No answer (1) Highest level of education successfully completed as defined by ISCED 2011, coding based on ISCED mappings to be delivered to Eurostat. (2) Or subdivisions of the classification of fields of education and training. (3) Coding based on ISCED mappings to be delivered to Eurostat. ANNEX II Amendment to Regulation (EU) No 823/2010 (1) In Annex I the instructions for the codification of the variables HATLEVEL, HATFIELD, HATYEAR, HATVOC, HATOTHER, HATOTHER_LEVEL, HATOTHER_VOC, HATOTHER_FIELD, HATCOMP and HATCOMPHIGH shall be replaced by the following: Variable name and status Code Description Filter HATLEVEL EDUCATIONAL ATTAINMENT LEVEL (Highest level of education successfully completed as defined by ISCED 2011, coding based on ISCED mappings to be delivered to Eurostat) Everybody 000 No formal education or below ISCED 1 100 ISCED 1 200 ISCED 2 (incl. ISCED 3 programmes of duration less than 2 years) 302 ISCED 3 programme duration of 2 years and more, sequential (i.e. access to next ISCED 3 programme only) 303 ISCED 3 programme duration of 2 years and more, terminal or access to ISCED 4 only 304 ISCED 3 with access to ISCED 5, 6 or 7 300 ISCED 3 programme of duration of 2 years and more, without possible distinction of access to other ISCED levels 400 ISCED 4 500 ISCED 5 600 ISCED 6 700 ISCED 7 800 ISCED 8  1 No answer HATFIELD FIELD OF THE HIGHEST LEVEL OF EDUCATION SUCCESSFULLY COMPLETED HATLEVEL = 300 to 800 0000-9998 Level 1 of the classification of fields of education and training (1) (1) or subdivisions of the classification of fields of education and training, details provided in the Adult Education Survey Manual referred to in Article 6  1 No answer  2 Not applicable (HATLEVEL  300 to 800) HATYEAR YEAR WHEN HIGHEST LEVEL OF EDUCATION WAS SUCCESSFULLY COMPLETED HATLEVEL  000,  1 four digits The four digits of the year when highest level of education or training was successfully completed are entered  1 No answer  2 Not applicable (HATLEVEL = 000,  1) HATVOC ORIENTATION OF THE HIGHEST LEVEL OF EDUCATION SUCCESSFULLY COMPLETED HATLEVEL = 300 to 400 and (REFYEAR  HATYEAR)  ¤ 20 1 General education 2 Vocational education  1 No answer  2 Not applicable (HATLEVEL  300 to 400 or (REFYEAR  HATYEAR) > 20 HATOTHER (optional) OTHER FORMAL EDUCATION OR TRAINING SUCCESSFULLY COMPLETED IN ANOTHER FIELD THAN HATLEVEL  HATLEVEL = 300 to 800 and (REFYEAR  HATYEAR)  ¤ 20 1 Yes 2 No  1 No answer  2 Not applicable (HATLEVEL  300 to 800 or (REFYEAR  HATYEAR) > 20 HATOTHER_LEVEL (optional) Level of the formal education programme HATOTHER = 1 300-800 Coded as HATLEVEL  1 No answer  2 Not applicable (HATOTHER  1) HATOTHER_VOC (optional) Orientation of the formal education programme HATOTHER = 1 and HATOTHER_LEVEL = 300 to 400 1-2 Coded as HATVOC  1 No answer  2 Not applicable (HATOTHER  1 or HATOTHER_LEVEL  300 to 400) HATOTHER_FIELD (optional) Field of the formal education programme HATOTHER = 1 and HATOTHER_LEVEL = 300 to 800 0000-9998 Coded as HATFIELD  1 No answer  2 Not applicable (HATOTHER  1 or HATOTHER_LEVEL  300 to 800) HATCOMP (optional) PROCEDURE OF RECOGNITION OF SKILLS and COMPETENCES UNDERTAKEN Everybody 1 Yes, certification obtained 2 Yes, procedure ongoing 3 No  1 No answer HATCOMPHIGH (optional) RECOGNITION OF SKILLS and COMPETENCES ALLOWS ACCESS TO A higher formal education programme than the level mentioned in HATLEVEL  HATCOMP = 1,2 and HATLEVEL  000,  1 1 Yes 2 No  1 No answer  2 Not applicable (HATCOMP  1,2 or HATLEVEL = 000,  1) (2) In Annex I the instructions for the codification of the variables DROPHIGH, DROPLEVEL and DROPVOC shall be replaced by the following: Variable name and status Code Description Filter DROPHIGH FORMAL education ABANDONED, higher than the level mentioned in HATLEVEL  but NOT COMPLETED HATLEVEL  000,  1 and (REFYEAR  HATYEAR)  ¤ 20 1 Yes 2 No  1 No answer  2 Not applicable (HATLEVEL = 000,  1 or (REFYEAR  HATYEAR) > 20) DROPLEVEL Level of the FORMAL education not completed (as defined by ISCED 2011) DROPHIGH = 1 200 ISCED 2 (incl. ISCED 3 programmes of duration less than 2 years) 302 ISCED 3 programme duration of 2 years and more, sequential (i.e. access to next ISCED 3 programme only) 303 ISCED 3 programme duration of 2 years and more, terminal or access to ISCED 4 only 304 ISCED 3 with access to ISCED 5, 6 or 7 300 ISCED 3 programme of duration of 2 years and more, without possible distinction of access to other ISCED levels 400 ISCED 4 500 ISCED 5 600 ISCED 6 700 ISCED 7 800 ISCED 8  1 No answer  2 Not applicable (DROPHIGH  1) DROPVOC (optional) Orientation of the FORMAL education not completed DROPLEVEL = 300 to 400 and (REFYEAR  HATYEAR)  ¤ 20 1 General education 2 Vocational education  1 No answer  2 Not applicable (DROPLEVEL  300 to 400 or (REFYEAR  HATYEAR) > 20 (3) In Annex I the instructions for the codification of the variables FEDLEVEL, FEDFIELD and FEDVOC shall be replaced by the following: Variable name and status Code Description Filter FEDLEVEL Level of the most recent FORMAL education activity (as defined by ISCED 2011) FEDNUM  ¥ 1 100 ISCED 1 200 ISCED 2 (incl. ISCED 3 programmes of duration less than 2 years) 302 ISCED 3 programme duration of 2 years and more, sequential (i.e. access to next ISCED 3 programme only) 303 ISCED 3 programme duration of 2 years and more, terminal or access to ISCED 4 only 304 ISCED 3 with access to ISCED 5, 6 or 7 300 ISCED 3 programme of duration of 2 years and more, without possible distinction of access to other ISCED levels 400 ISCED 4 500 ISCED 5 600 ISCED 6 700 ISCED 7 800 ISCED 8  2 Not applicable (FEDNUM = 0) FEDFIELD Field of the most recent FORMAL education activity FEDNUM  ¥ 1 and FEDLEVEL = 300 to 800 0000-9998 Level 1 of the classification of fields of education and training (1) (1) or subdivisions of the classification of fields of education and training, details provided in the Adult Education Survey Manual referred to in Article 6  1 No answer  2 Not applicable (FEDNUM = 0 or FEDLEVEL  300 to 800 FEDVOC Orientation of the most recent FORMAL education activity FEDLEVEL = 300 to 400 1 General education 2 Vocational education  1 No answer  2 Not applicable (FEDLEVEL  300 to 400) (4) In Annex II, sample and precision requirements, in paragraph 3, the indicator participation rate (%) in non-formal education and training by highly educated persons (ISCED level 5-6) shall be replaced by participation rate (%) in non-formal education and training by highly educated persons (ISCED levels 5-8).